— Judgment unanimously affirmed without costs (see, Matter of Catholic Charities v Barber, 109 Mise 2d 25, affd 84 AD2d 966). Memorandum: We add only that appellants’ contentions that the provisions of the Social Services Law as here applied violate their equal protection and due process rights under either the Constitution of the United States or the Constitution of this State were not raised in the Family Court and thus have not been preserved for appellate review (see, Tumolillo v Tumolillo, 51 NY2d 790; Arvantides v Arvantides, 106 AD2d 853, mod 64 NY2d 1033; City of Rochester v Chiarella, 86 AD2d 110, affd 58 NY2d 316; Marine Midland Bank-Central v Gleason, 62 AD2d 429 [4th Dept 1978], affd 47 NY2d 758; 4 NY Jur 2d, Appellate Review, § 117, at 187). (Appeal from order of Monroe County Family Court, Maas J. — habeas corpus.) Present — Denman, J. P., Boomer, Pine and Davis, JJ.